                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS

CARNEAL EASON                                                            PLAINTIFF

                           CASE NO. 2:18-CV-169-DPM

WAGNER SPRAY TECH CORPORATION
d/b/a TITAN TOOL, INC.; and SHERWIN-WILLIAMS                          DEFENDANT


                        AGREED PROTECTIVE ORDER

        The parties to this case, through their respective counsel, agree that pursuant

to Rule 26( c) of the Federal Rules of Civil Procedure, they will protect the

confidentiality of certain information (including deposition testimony) and

documents (including documents stored in any electronic format). The parties agree

that the confidentiality of this information and these documents shall be preserved

under the terms of this Protective Order.

        1.    It is agreed that material requested by or of any of the parties, and any

non-parties from which discovery may be sought, which they deem confidential,

shall be disclosed only to the following individuals, each of whom shall be required

to read this Protective Order and agree to abide by its terms before being given any

of the information:

        a.    Counsel for plaintiff and counsel for defendant who are actively

              engaged in the conduct of this litigation and their staff to the extent

              reasonably necessary to render professional services in the litigation;


1859632-vl
        b.   The parties to the litigation and their experts;

        c.    Witnesses providing sworn deposition testimony;

        d.   The Court and its staff; and

        e.   Any other individuals included by order of the Court.

        Documents produced by the parties to which this Protective Order is

applicable shall be stamped "CONFIDENTIAL" by the party desiring the document

to be designated confidential.

        2.   The inadvertent production, without designation as confidential, of

information or a document intended to be designated or that should have been

designated as being confidential shall not waive the right to so designate such

document or information. Any information or documentation that is inadvertently

not designated as being confidential when produced shall be, upon written request

of the producing party, thereafter treated as being designated as confidential under

this Protective Order.

        3.   A party or non-party may designate as "CONFIDENTIAL" portions of

any deposition transcript wherein confidential information or materials designated

as "CONFIDENTIAL" are identified, discussed, or disclosed.           Portions of a

deposition transcript so designated will be subject to the terms of this Protective

Order. The designation must be made by letter sent by facsimile or electronic mail

to opposing counsel within twenty-one business days after receipt of the transcript.

Any confidentiality designation asserted on the record during a deposition must be
1859632-vl                                  2
confirmed in writing within this same time period, providing the specific pages of

the transcript that are designated as "CONFIDENTIAL."               The portions of a

deposition    transcript   that   mention   or   discuss    materials   designated    as

"CONFIDENTIAL" must be treated as "CONFIDENTIAL" and therefore subject to

this Protective Order until 5:00 p.m. Central Time on the twenty-first (business day

after receipt of the transcript. All portions of the deposition transcript not designated

as "CONFIDENTIAL" by 5:00 p.m. Central Time on the twenty-first business day

after receipt of the transcript are excluded from the protections of this Protective

Order.

         4.   Designation of documents or information as Confidential Information

shall not be effective as to information obtained from the public domain or from

sources (other than the Producing Party) who were rightfully in possession of the

information and authorized to disclose it, regardless of whether such information is

also contained in material designated as Confidential Information by a Producing

Party.

         5.   Any Party may challenge the designation of Confidential Information.

A failure of a Party to challenge expressly a designation of Confidential Information

shall not constitute a waiver of the right to assert at any subsequent time that the

material designated does not constitute Confidential Information. Any Party that

disagrees with the designation of any information as Confidential Information shall

notify the opposing Party. The parties shall meet and confer concerning the
1859632-vl                                  3
challenge to the confidentiality designation.     Should the parties not resolve the

disagreement, the Parties shall have thirty days after the close of the meet and confer

to submit a "Joint Report of Discovery Dispute" explaining the disagreement to the

Court. The burden of proving that the designation is proper under Federal Rule of

Civil Procedure 26(c)(l)(G) shall be upon the designating Party. The designated

information shall be treated as Confidential Information until the Court rules on the

discovery dispute. If a Joint Report of Discovery Dispute is not submitted to the

Court in accordance with this Paragraph, or if the Court finds the designation of

Confidential Information to have been inappropriate, the challenged designation

shall be considered rescinded. The Parties thereafter shall not be required to treat

the information as Confidential Information.

        6.   Information designated as "Confidential" must not be filed on the

public docket. If practicable, it should be redacted. FED. R. CIV. P. 5 .2. If an entire

page contains information designated as "Confidential," substituting a page marked

"Redacted" is an acceptable redaction method. If redaction is impracticable, a party

must move for permission to file any information designated as "Confidential" and

a related motion, brief, or paper, containing that material under seal. The moving

party must justify sealing with specifics and solid reasons including an explanation

about why redaction cannot be done.




1859632-vl                                 4
        7.    The information and documentation covered under this Protective

Order shall be used only for purposes of this litigation. No individual shall disclose

any of the documents or information to any other individual, directly or indirectly,

except as authorized by this Protective Order. No individual shall use any of the

information or documentation to the detriment of the producing party or for any

other business or financial benefit of the individual outside of this litigation.

        8.    In the event of a disclosure in violation of this Protective Order

(whether intentional or unintentional), the disclosing party shall immediately notify

the opposing party of the disclosure and take immediate action to prevent further

disclosure. In the event either party is subpoenaed or otherwise required by legal

process to disclose the information, it shall immediately notify the producing party

and provide it with an opportunity to object before any disclosure is made.

        9.    Within sixty days after the conclusion of all aspects of the litigation of

this case, whether by settlement, final judgment or appeal, confidential documents

and all copies in print (other than exhibits of record), on computer disc or in any type

of electronic format shall be destroyed or returned, at the election of the producing

party, to the party or non-party that produced the documents.

        10.   Unless this Court orders otherwise, this Protective Order shall remain

in effect for one year after this case ends by final disposition, including any appeals.

This Court retains jurisdiction to enforce this Order during that period. Thereafter,



1859632-vl                                 5
the obligations in this Protective Order shall be solely a matter of contract among

the signatories.

         IT IS SO ORDERED on this l;;.. H- day of     p    e.        2019.




1859632-v l                             6
AGREED AS TO FORM AND CONTENT:

Dated: May 20, 2019

PLAINTIFFS:                           DEFENDANTS:

 By: David A.Hodges                       By:     Michael D. Barnes
    David A. Hodges (65021)                     Michael D. Barnes (88071)
    Attorney at Law                             WRIGHT, LINDSEY &
     212 Center Street, Fifth Floor             JENNINGS LLP
    Little Rock, AR 72201                       200 West Capitol A venue
     501.374.2400                               Suite 2300
     david@hodgeslaw.com                        Little Rock, AR 72201
                                                501.371.0808
       and                                      mbarnes@wlj .com

       Louis A. Etoch (89030)                   and
       Attorney at Law
       727 Cherry                               George W. Soule,pro hac vice
       PO Box 100                               SOULE & STULL LLC
       Helena, AR 72342                         Eight West 43rd Street, Suite 200
       870.338.3591                             Minneapolis, MN 55409
       louis@etochlaw.com                       612.353.6403
                                                gsoule@soulestull.com

                                                Attorneys for Defendant Wagner
                                                Spray Tech Corporation

                                          By: Thomas G. Williams

                                                Thomas G. Williams (88186)
                                                Quattlebaum, Grooms & Tull
                                                PLLC
                                                111 Center Street
                                                Suite 1900
                                                Little Rock, AR 72201
                                                501.379.1700
                                                twilliams@qgtlaw.com

                                                Attorneys for Sherwin Williams


1859632-vl                            7
